Citation Nr: 0740392	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-05 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher rating for lumbar paravertebral 
myositis, rated 10 percent disabling from May 21, 1991, to 
January 21, 2007, and 20 percent disabling as of January 21, 
2007. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that essentially awarded service 
connection based upon newly-discovered service department 
records, and assigned a 10 percent rating for lumbar 
paravertebral myositis, effective May 21, 1991, the date of 
the original claim.  See 38 C.F.R. § 3.400(q)(1).  

The Board remanded the claim to the RO in April 2005 for 
further development and consideration.  A March 2007 rating 
decision granted an increased, 20 percent, rating, effective 
January 21, 2007.  The veteran continues to appeal for higher 
ratings for this disability.  


FINDINGS OF FACT

1.  From May 21, 1991, to December 15, 2003, the veteran's 
lumbar paravertebral myositis was manifested by slight 
limitation of motion, forward flexion limited to 70 degrees; 
and combined lumbar range of motion was 220 degrees.  

2.  From December 16, 2003, to January 20, 2007, the 
veteran's lumbar paravertebral myositis was manifested by 
moderate limitation of motion, forward flexion limited to 40 
degrees; and combined lumbar range of motion was 160 degrees.  

3.  After January 21, 2007, the veteran's lumbar 
paravertebral myositis, was manifested by forward flexion 
limited to 40 degrees, combined lumbar range of motion was 
100 degrees, and reversed lumbar lordosis.  




CONCLUSIONS OF LAW

1.  From May 21, 1991, to December 15, 2003, the criteria for 
a disability rating in excess of 10 percent for lumbar 
paravertebral myositis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5003, 5021, 5292, 5295 
(effective prior to September 26, 2003); Diagnostic Code 
5021, 5237 (effective September 26, 2003).

2.  From December 16, 2003, to January 20, 2007, the criteria 
for a disability rating of 20 percent for lumbar 
paravertebral myositis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5003, 5021, 5292, 5295 (effective 
prior to September 26, 2003); Diagnostic Code 5021, 5237 
(effective September 26, 2003).

3.  After January 21, 2007, the criteria for a disability 
rating in excess of 20 percent for lumbar paravertebral 
myositis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5021, 5292, 5395 
(effective prior to September 26, 2003); Diagnostic Code 
5021, 5237 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in February 2003 
and April 2005, subsequent to the initial adjudication.  
While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a January 2004 statement of the 
case, and a April 2007 supplemental statement of the case 
following the provision of notices.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The RO has provided the veteran with "staged" ratings to 
compensate him for times since filing his claim when this 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

As a preliminary matter, the veteran has been service-
connected for lumbar paravertebral myositis.  He has also 
been diagnosed with degenerative joint disease and L5-S1 
calcified disc (herniated nucleus pulposus).  The veteran's 
symptoms may be considered to the extent they cannot 
measurably be distinguished from any other nonservice-
connected disorder that may be manifested.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  The examiner who 
conducted the September 2002 VA examination stated that the 
veteran's mild degenerative joint disease of the lumbosacral 
spine is related to aging, not his service-connected 
myositis.  The examiner who conducted the January 21, 2007, 
VA examination stated that the veteran's lumbar herniated 
nucleus pulposus was not caused or worsened by his service-
connected lumbar paravertebral myositis.  Symptoms 
attributable to nonservice-connected disabilities generally 
may not be considered in evaluating the service-connected 
disability under consideration.  See 38 C.F.R. § 4.14; 
Mittleider v. West, 11 Vet. App. at 183.  Therefore, the 
Diagnostic Codes pertaining to intervertebral disc syndrome 
or neurological conditions will not be considered in this 
case.  

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003). 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

Myositis is rated under Diagnostic Code 5021 which instructs 
to rate the disability on limitation of motion of the 
affected part as arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5021.  Diagnostic code 5003 is used to rate degenerative 
arthritis, and requires rating under limitation of motion of 
the affected joints, if such would result in a compensable 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The Rating Schedule, prior to September 26, 2003, provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 26, 2003).  For lumbosacral 
strain, ratings were provided when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (40 
percent). 38 C.F.R. § 4.71, Diagnostic Code 5295 (effective 
before September 26, 2003).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified Diagnostic Code 
for lumbar strain is 5237 while the new Diagnostic Code for 
intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For forward flexion of the thoracolumbar spine to 30 degrees 
or less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6)).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

A.  From May 21, 1991 to December 15, 2003

To warrant a higher disability rating, which is 20 percent, 
under the old regulations, the evidence would have to show 
either moderate limitation of motion of the lumbar spine.  
See Diagnostic Code 5292).  After comparing medical findings, 
including the normal range of motion as demonstrated in Plate 
V, it is apparent that a higher evaluation under the old 
criteria is not demonstrated.  There is no evidence of a 
moderate limitation of motion in the lumbar spine, as the 
veteran demonstrated lumbar spine flexion of 70 degrees, 
extension of 30 degrees, lateral bending of 40 degrees 
bilaterally, and rotation of 35 degrees bilaterally on 
September 2002 VA examination.  

A higher disability rating is also not warranted under 
Diagnostic Code 5295, lumbosacral strain, with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.

Applying the revised (new) rating criteria, to evidence 
received after the effective date of the revised regulation, 
the criteria for a higher, 20 percent, rating is also not 
met, as the veteran's forward flexion of the thoracolumbar 
spine is greater than 60 degrees, and his combined lumbar 
range of motion is 220 degrees.

In view of the foregoing discussion, the 10 percent 
evaluation assigned for the lumbosacral strain adequately 
reflects the degree of impairment prior to January 21, 2007. 

B.  From December 16, 2003, to January 20, 2007

Although lumbar paravertebral muscle spasm was found, there 
were no postural or fixed deformities.  The veteran 
demonstrated lumbar spine flexion of 40 degrees, extension of 
10 degrees, lateral bending of 25 degrees bilaterally, and 
rotation of 30 degrees bilaterally on December 16, 2003, VA 
examination.  These lumbar range of motion measurements 
constitute moderate loss of motion under the old Diagnostic 
Code 5292.  

Applying the revised (new) rating criteria, to evidence 
received after the effective date of the revised regulation, 
the criteria for 20 percent rating is also met, as the 
veteran's forward flexion of the thoracolumbar spine is 
greater than 30 degrees and less than 60 degrees.  An August 
2006 magnetic resonance imaging (MRI) of the lumbar spine 
conducted in August 2006 found straightening of the lumbar 
lordosis. 

Therefore, the veteran is entitled to an increased, 20 
percent, rating from December 16, 2003, to January 20, 2007.  

B.  After January 21, 2007

To warrant a disability rating higher than 20 percent under 
the old regulations the evidence would have to show either 
severe limitation of motion of the lumbar spine (See 
Diagnostic Code 5292, effective prior to September 2003); or 
severe lumbosacral strain with evidence of listing of the 
whole spine, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or loss of lateral 
motion with osteo-arthritic changes (See Diagnostic Code 
5295, effective prior to September 2003).  

Under the old criteria, the objective medical evidence does 
not indicate marked or severely limited motion, or severe 
lumbar strain, which would allow for a rating in excess of 20 
percent.  At the January 21, 2007, examination, the veteran 
accomplished forward flexion to 40 degrees, extension of 10 
degrees, lateral bending of 10 degrees bilaterally, and 
rotation of 15 degrees bilaterally.  

Applying the revised (new) rating criteria, to evidence 
received after the effective dates of the revised 
regulations, it is apparent that the criteria for a higher 
rating is still not met, as the veteran's demonstrated range 
of motion, lumbar flexion in excess of 30 degrees, is greater 
than that which required for a higher evaluation under the 
general rating formula.

In the present case, the Board has considered 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
but finds that the disability picture for the veteran's 
lumbar paravertebral myositis do not nearly approximate the 
criteria for higher ratings than currently assigned, for any 
of the periods under review.  Although the veteran's entire 
limitation of motion was considered as the result of his 
service-connected disability in the analysis above, the 
examiner who conducted the December 2003 VA examination 
reported that the veteran's far more serious nonservice-
connected conditions (herniated nucleus pulposus and 
degenerative disc disease) overshadowed his service-connected 
low back disability.  Therefore, assignment of additional 
disability due to functional loss due to pain is not 
warranted.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 


ORDER

From May 21, 1991 to December 15, 2003, entitlement to an 
evaluation in excess of 10 percent for lumbar paravertebral 
myositis is denied.

From December 16, 2003, to January 20, 2007, entitlement to 
an increased evaluation of 20 percent for lumbar 
paravertebral myositis is granted.  

After January 21, 2007, entitlement to an evaluation in 
excess of 20 percent for lumbar paravertebral myositis is 
denied.



____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


